Citation Nr: 1115165	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  01-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including as secondary to the Veteran's service-connected residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  In January 2002, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.   

When this case was initially before the Board in July 2003 and March 2005, the issue of entitlement to service connection for a low back disability was remanded for further development, and when this case was returned to the Board in February 2006, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2007 order, granted the parties' joint motion for remand, vacating the Board's February 2006 decision and remanding the case for compliance with the terms of the joint motion.  Subsequently, when this case was again before the Board in January 2008 and October 2009, it was remanded for further development.  
 


FINDING OF FACT

The Veteran's low back disability was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a lumbar spine disability.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his currently diagnosed back disorder is causally related to military service.  Specifically, the Veteran asserts that his current back disability is related to an in-service motor vehicle accident in 1971, in which he was thrown from a Jeep.  In this regard, the Veteran has reported that, although he initially thought that only his left ankle was injured, following hospital treatment for his ankle injury, he developed leg pain and numbness throughout his entire left leg (i.e., from his thigh to his foot).  See January 2002 DRO hearing transcript and Veteran's November 2002 and April 2005 statements.  Moreover, the Veteran has reported that, following service, he sought treatment on various occasions for his continuing leg pain and numbness, which was ultimately diagnosed as radiating pain from a low back injury, for which he underwent several low back surgeries.  See id.  In the alternative, the Veteran contends that his current low back disability was caused or aggravated by his service-connected residuals of a left ankle injury.   

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records are devoid of evidence of a diagnosis of, or treatment for, a low back disability.  Significantly, however, these records show that, in April 1971, the Veteran was involved in an automobile accident in which he injured his left foot and ankle.  Additionally, these records show that, as a result of this accident, the Veteran was admitted to the Naval Hospital for a month and a half, during which he underwent a split-thickness skin graft of the left ankle.  Additionally, these records show that, at the time of his March 1972 separation examination, the Veteran was found to have a normal spine on examination. 

Post-service, in June 1972, the Veteran was afforded a VA examination regarding his left foot and ankle.  At that time, the Veteran reported that he had been involved in an automobile accident during service, and on examination, the Veteran was noted to have normal curvature of the spine.   

In March 1979, the Veteran received treatment for his back pain from Dr. Richard Moeil.  At that time, Dr. Moeil noted that the Veteran presented with a six month history of progressively increasing low back pain, with pain located in the lumbar region and radiating through both legs all the way to his feet.  A lumbar myelogram conducted at that time revealed a complete blockage at the level of L4-L5 and an electromyelogram showed moderate denervation at L5.  In reviewing the Veteran's pertinent medical history, Dr. Moeil noted that the Veteran had undergone a skin graft of the left anterior distal tibial surface following an automobile accident.  After discussing the findings of his physical examination, Dr. Moeil diagnosed the Veteran with lumbar disc disease involving L4-L5.  

Three days later, the Veteran underwent a decompressive procedure for his degenerative disc disease (DDD) with cauda equine radiculopathy (i.e., a laminectomy of the fibrocartilage with degeneration of L4-L5) under Dr. Moeil's care.  In this regard, the Board notes that, according to the operation report, the Veteran's pre-operative diagnosis was a complete block of the lumbar subarachnoid space of the L4-L5 lumbar discs.  

In September 1986, the Veteran underwent a repeat lumbar laminectomy at L4 and L5, with wide lateral decompression, a foraminotomy of the L5 and S1 nerve roots bilaterally, and excision of the L4-L5 disc, under the care of Dr. Gary M. McClain at St. Mary's Hospital.  In this regard, the Board notes that, according to Dr. McClain's report of history and physical examination, the Veteran's chief complaint at that time was radicular pain in the lower extremities with exercise, more severe on the left than the right, for which he had received treatment on a recurrent basis.  Additionally, Dr. McClain reported that the Veteran's medical history was significant for a lumbar laminectomy approximately ten years earlier, noting that, although the Veteran initially did well following the surgery, over the past two to three years, he had developed recurrent symptoms upon exercising, with symptoms significantly worsening over the past year.  Additionally, Dr. McClain noted that a computed tomography (CT) scan and x-rays revealed severe spinal stenosis at the L4-L5 level with recurrent disc herniation, and that x-rays showed Grade I spondylolisthesis at L4-L5, which may indicate the need for spine fusion.  As such, the Veteran was admitted for repeat decompressive surgery.  In this regard, the Board notes that the operation report indicates that the Veteran's pre-operative and post-operative diagnosis was spinal stenosis with radiculopathy, post lumbar laminectomy.  

According to the Veteran's reports, he began treatment for his low back pain with Dr. Emilio S. Musso in November 1991.  Unfortunately, however, in March 2008, Dr. Musso's office reported that records dated prior to October 1998 were unavailable, as all records were destroyed after seven years.  However, a February 1992 letter from Dr. Musso is of record, in which he reported that the Veteran's pre-operative diagnosis, which was confirmed by clinical findings and radiographic testing, including a myelogram, was spondylolisthesis, spinal stenosis, and lumbar radiculopathy.  Further, a treatment summary submitted by the Veteran in February 2008, confirms that, in November 1991, he received treatment from Dr. Musso on several occasions, including undergoing a laminectomy under Dr. Musso's care.  

Subsequently, in February 1998, the Veteran began treatment at the Palm Beach Medical Center.  At his initial visit, the Veteran reported having a medical history significant for lumbar fusion with laminectomies and a left ankle surgery in 1971, and at that time, Dr. Jeffrey H. Dresner diagnosed him with status-post orthopedic surgeries of the back between the late 1970s to the early 1990s.  Additionally, a treatment note dated the following month indicates that the Veteran's previous medical records had been received and reviewed, and revealed a history of lumbar disc disease.  

Thereafter, in July 1998, the Veteran underwent a new patient evaluation at the Palm Beach Medical Center under the care of Dr. William E. Brohawn.  At that time, Dr. Brohawn noted the Veteran's history of three back surgeries for L4-L5 disc disease, including two laminectomies and one spinal fusion.  Additionally, after conducting a physical examination of the Veteran, Dr. Brohawn diagnosed him with lumbosacral discogenic back pain.  

Later that month, the Veteran underwent a radiographic study of his spine under the care of Dr. Robert D. Burke, which revealed a post-operative bilateral laminectomy with posterolateral bony fusions and pedicle screw placement at L4-L5 for spondylolisthesis, and a fracture of the left L5 pedicle screw.  Subsequently, in October 1998, the Veteran underwent magnetic resonance imaging (MRI) under the care of Dr. Burke, which revealed post-operative changes at L4-L5 secondary to pedicle screws and previous laminectomy; Grade I spondylolisthesis of L4-L5; epidural fibrosis at L4-L5 and L5-S1 on the right with entrapment of the right L5 and S1 root; and a bulging disc at L5-S1 centrally.  

Subsequently, in October 1998, the Veteran received treatment from Dr. Emilio S. Musso for low back pain.  At that time, Dr. Musso noted that he had treated the Veteran many years earlier, when he underwent lumbar fusion at L4-L5 for spondylolisthesis and post-laminectomy syndrome.  In this regard, Dr. Musso reported that the Veteran had undergone segmental instrumentation and fusion at L4-L5, after which he had done excellently.  Dr. Musso then went on to note that the Veteran was currently experiencing some low back pain, and that x-rays revealed a unilaterally fractured pedicle screw and an absolutely solid fusion.  Moreover, Dr. Musso noted that an MRI revealed that the discs above and below the fusion were satisfactory.  Based on this evaluation, Dr. Musso diagnosed the Veteran with a broken screw and intact fusion, and recommended that the Veteran return for removal of hardware if his symptoms worsened.  

Thereafter, in January 2000, the Veteran received follow-up treatment from Dr. Musso.  At that time, Dr. Musso noted that the Veteran had previously received treatment a year earlier for a fractured screw, and reported that he continued to have intermittent discomfort and paresthesias in his legs.  Dr. Musso also noted the Veteran's report that, during service in 1971, he had been thrown from a military vehicle and had injured his left tibia.  In this regard, Dr. Musso noted the Veteran's reports that, following service, he continued to have left leg pain, which was diagnosed as continued fracture pain, and for which he received continuous treatment until he was accurately diagnosed with a back problem in 1979.  Additionally, Dr. Musso again noted that the Veteran had undergone lumbar disc surgery in 1979, with a subsequent surgery in 1986.  Finally, Dr. Musso provided the opinion that the Veteran's current back problem dated back to his 1971 in-service accident, and that all of his subsequent treatment had resulted from this accident.  

Two months later, in March 2000, the Veteran received follow-up treatment from Dr. Brohawn, reporting that he continued to have sciatica and that he had recently spoken with a neurosurgeon regarding potential repeat lumbar surgery, but was currently holding off on further surgery.  After conducting a physical examination of the Veteran, Dr. Brohawn diagnosed him with lumbar disc disease with chronic low back pain and bilateral sciatica.  

Six months later, in September 2000, during follow-up treatment at the Palm Beach Medical Center with Dr.  David J. Stern, the Veteran reported that his back pain was stable, and that although he had seen a neurosurgeon regarding his low back, he was not currently a surgical candidate.  Additionally, Dr. Stern noted that the Veteran had chronic lumbosacral spasm, and diagnosed him with chronic back pain, currently stable.  Subsequently, during treatment with Dr. Stern in August 2001, the Veteran was noted to have chronic lumbosacral spasm.  

In January 2001, the Veteran was afforded a VA examination of his left ankle and spine.  At the outset of the examination report, the examiner noted that he had reviewed the Veteran's claims file.  At that time, the Veteran reported that, during service, in approximately 1971, he was thrown from a vehicle and sustained a left foot and ankle injury.  The Veteran also reported that he had undergone low back surgery on three occasions.  After discussing the Veteran's pertinent medical history and the findings of his physical examination, the examiner diagnosed the Veteran with a laminectomy defect at L4-S1 with bilateral pedicle screws and plate fixation, bilateral bone fusion between the transverse processes of L4-L5, moderately severe intervertebral disc space narrowing at L4-L5 with Grade I spondylolisthesis at L4-L5, and moderate osteoarthritic degeneration involving the L2-L3 facet joints.  The examiner then went on to provide the opinion that it was difficult to imagine that the Veteran's in-service left ankle sprain had an impact on the fact that the Veteran now has lumbosacral disc disease.    

Thereafter, in February 2001, the Veteran underwent a VA consultation to compare outside films of his lumbar spine taken in July 1998 with the radiographic results of his January 2001 VA examination.  In this regard, the VA doctor noted that the July 1998 films revealed post-operative, degenerative changes.  Additionally, the doctor reported that there were very few changes when comparing the July 1998 and January 2001 films.  Similarly, in May 2001, the Veteran underwent a VA consultation for interpretation of his October 1998 private CT scan.  In this regard, the VA doctor noted that the October 1998 CT scan revealed lower lumbar laminectomy and surgical fixation by metallic hardware and Grade I spondylolisthesis at L4-L5, with significant degradation of the images by metallic artifacts.  

In March 2001, the Veteran sought further follow-up treatment from Dr. Musso for right sided sciatic pain.  At that time, the Veteran reported that he had been experiencing pain radiating down his right leg after twisting suddenly.  On examination, the Veteran had some tenderness in the right paralumbar area and some discomfort with extension of the lumbar spine.  X-rays conducted at that time revealed a solid fusion at L4-L5, some disc space narrowing at L5-S1, and some minimal spondylitic changes throughout the lumbar spine.  Based on this evaluation, Dr. Musso diagnosed the Veteran with sciatica and lumbar spondylosis, status-post lumbar fusion.  

Subsequently, during routine treatment at the Palm Beach Medical Center with Dr. Stephen R. Reynolds in October 2001, the Veteran was noted to have mild lumbosacral spasm, which was very stable, and was diagnosed with lumbar discogenic disease.  

At his January 2002 DRO hearing, the Veteran provided further details regarding his in-service automobile accident.  Specifically, the Veteran reported that, in 1971, while returning to base with several other service members early in the morning, the Jeep that they were traveling in crashed, throwing him from the vehicle.  In this regard, the Veteran reported that he had been asleep in the backseat of the car without a seatbelt on when the car crashed.  The Veteran also indicated that, although he initially only noticed pain in his left foot and ankle, following hospital treatment for this injury, he developed radiating pain and numbness from his thigh to his foot.  In this regard, the Veteran stated that, following numerous private consultations regarding his leg pain, the records of which were unfortunately now unavailable due to the passage of time, in 1979, a private physician ultimately determined that his lower extremity pain was the result of a low back disability.  Further, the Veteran reported that he had since undergone three surgeries to attempt to correct this disability, including laminectomies in 1979 and 1986, and a subsequent fusion surgery.  

Thereafter, during follow-up treatment with Dr. Stern in March 2002, the Veteran was again noted to have mild lumbosacral spasm, and was again diagnosed with discogenic disease of the lumbar spine.  

In August 2002, the Veteran established the VA Medical Center as his primary care provider.  At that time, the Veteran reported having a history of intermittent back problems, noting that his back did not bother him as much as the pain radiating down his legs bothered him.  The Veteran also indicated that he experienced occasional back spasms for which he took muscle relaxers and pain medication.  Additionally, the Veteran reported that he had undergone three back surgeries, including an L4-L5 laminectomy in 1979, a repeat L4-L5 laminectomy and spinal stenosis in 1986, and a spinal fusion with rods in 1991.  After reviewing the Veteran's private x-ray results, the doctor reported that the Veteran essentially had degenerative changes and post-operative changes consistent with his history of multiple laminectomies, and diagnosed him with chronic back pain, status-post three back operations. 

During VA treatment in October 2002, the Veteran again reported having chronic low back pain, for which he took pain medication.  At that time, the doctor diagnosed the Veteran with chronic low back pain, status-post multiple surgeries, noting that the Veteran was service-connected for osteoarthritis of the left ankle with limited range of motion. The doctor also reported that, following the development of his left ankle osteoarthritis, the Veteran developed degenerative joint disease (DJD) of the back and knees.  

Subsequently, in January 2004, the Veteran was afforded another VA examination.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file.  At this examination, the Veteran again asserted that he had been thrown out of a Jeep during service, and that, although he did not immediately have back pain, his back condition began at that time.  In this regard, the Veteran reported that, following hospitalization for his left ankle injury, he had noticed pain in his thigh and leg with ambulation and stiffness in his back.  After reviewing the Veteran's pertinent medical history and the results of her physical examination, the examiner diagnosed the Veteran with residuals of back surgery.  She then went on to provide the opinion that, based on a March 1979 treatment record, which indicated that the Veteran had only a six month history of progressively worsening back pain that was radiating into his lower extremities, the Veteran's back condition was not related to his 1971 Jeep accident.   

Thereafter, in April 2005, the January 2004 VA examiner provided an addendum opinion to her January 2004 examination report in order to address whether the Veteran's low back disorder was caused or aggravated by his service-connected residuals of a left ankle disability.  At the outset of the addendum report, the examiner noted that she had thoroughly reviewed the Veteran's claims file.  After discussing the Veteran's pertinent medical history, the examiner provided the opinion that it was less likely than not that the Veteran's current low back disorder had been caused or aggravated by his service-connected residuals of a left ankle injury.  In support of this opinion, the examiner noted that the Veteran's medical records were silent regarding leg weakness/numbness and/or back pain until he presented for treatment in March 1979, at which time he reported having progressive back pain for the past six months and was found to have lumbar disc disease.  In this regard, the examiner noted that Veteran's reports that he had pain in his leg from 1971 to 1979, but went on to state that this was not substantiated by the medical records. 

During VA treatment in August 2005, the doctor diagnosed the Veteran with osteoarthritis and chronic low back pain, noting that the Veteran's chronic low back pain was currently being managed with exercise.  Subsequently, during VA treatment in January 2006, the Veteran's chronic low back pain was noted to be stable, and during treatment in June 2007, the Veteran reported that his back pain had diminished with his home exercise program.  Further, during VA treatment in July 2008, the Veteran was diagnosed with back pain and DDD of the lumbar spine, and a telephone triage note dated in February 2009 indicates that the Veteran called reporting a two day history of back pain, for which he was referred to his physician's office for follow-up.  

Thereafter, in June 2009, in compliance with the Board's January 2008 remand instructions, the Veteran was afforded another VA examination of his spine.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file, noting that the Veteran had a history of spinal stenosis with complete blockage at L4-L5 in 1979, which had been managed with decompression surgery; recurrent severe spinal stenosis at L4-L5 with recurrent disc herniation, which had been managed with decompression surgery in 1986; and spinal fusion in 1991 or 1993.  After discussing the Veteran's pertinent medical history and the findings of his earlier radiographic findings, as well as conducting a physical examination of the Veteran, the examiner diagnosed him with moderately progressive degenerative changes of the lumbar spine, disc space narrowing at L4-L5 and L5-S1, and scoliotic deformity.  The examiner then went on to provide the opinion that the changes in the Veteran's spine and his current back disability were less likely than not related his service-connected ankle condition.  Additionally, the examiner provided the opinion that, insofar as the Veteran had not reported a history of a limp/walking difficulty or recurrent falls due to his ankle disability, it was unlikely that his left ankle disorder had aggravated his current back disorder beyond its normal progression.  

Furthermore, the June 2009 VA examiner reported that she could not resolve the issue of the etiology of the Veteran's current back disability without resorting to mere speculation.  In this regard, the examiner stated that the Veteran's spinal stenosis could be congenital, acquired, or a combination of the two, noting that the acquired factors that could contribute to spinal stenosis included degenerative disease, scoliosis, spondylosis, trauma, post-laminectomy fusion, osteoporosis, and an endocrine disorder.  The examiner then went on to report that, in the absence of records of spine examinations and/or testing from 1971 to 1978, it was not possible to offer an opinion regarding the exact picture of the Veteran's spine prior to his 1979 diagnosis of spinal stenosis with complete blockage at L4-L5, as there were many possibilities as to what might have been the case.  

During subsequent follow-up VA treatment in March 2010, the Veteran reported having some lower back pain, noting that the more he exercised, the less back pain he experienced.  Additionally, at that time, the doctor again diagnosed the Veteran with DDD of the lumbosacral spine.  

Finally, in compliance with the Board's October 2009 remand instructions, in May 2010, the Veteran was afforded another VA examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file and provided a summary of his pertinent medical history.  After discussing the Veteran's medical history and the findings of his physical examination, the examiner diagnosed the Veteran with moderately progressive degenerative changes of the lumbar spine, disc space narrowing at L4-L5, and a more pronounced scoliotic deformity, status-post lumbar fusion and status-post spinal stenosis.  The examiner then went on to provide the opinion that the Veteran's current low back pain and low back condition was not caused by, or the result of, the Veteran's 1971 motor vehicle accident.  In support of this opinion, the examiner stated that there was no medical evaluation of the Veteran's left leg or back pain during service from 1970 to 1972, or any notation regarding his left leg and/or back pain at the time of his exit examination.  In this regard, the examiner noted Dr. Musso's opinion that the Veteran's back problem originated in 1971, but went on to report that Dr. Musso had failed to provide a rationale for his opinion.  Additionally, the examiner noted that the Veteran had been diagnosed with spinal stenosis in his 30s, and that such a diagnosis at that age indicated that the condition was either congenital or due to trauma.  In this regard, the examiner stated that there was some evidence of record showing that the Veteran had a pre-existing spinal condition (i.e., spinal stenosis) and/or was pre-disposed to developing spinal stenosis, and as such, it was at least as likely as not that the 1971 motor vehicle accident had permanently aggravated his pre-existing spinal condition.  In support of this opinion, the examiner noted that the Veteran was involved in an accident at age three (i.e., in 1951), and that the residuals of the 1951 injury could have pre-disposed and/or caused the Veteran to subsequently develop mild spinal stenosis.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's low back disability was caused by his military service, and namely an April 1971 motor vehicle accident.  In this regard, the Board notes that the Veteran is competent to report the symptoms of a low back injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was involved in a motor vehicle accident during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was involved in a motor vehicle accident during service and has experienced radiating pain and numbness in his lower extremities and stiffness in his back since service.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he was thrown from a Jeep during an in service motor vehicle accident and has had a continuity of symptomatology (i.e., radiating pain and numbness in his lower extremities) since this accident.  In this regard, the Board notes that the Veteran has consistently reported the incident in service that caused his back disability, and finds it facially plausible that being thrown from a Jeep resulted in a back injury.  Moreover, the Board finds the fact that the Veteran's service treatment records confirm that he was involved in a motor vehicle accident in April 1971 further bolsters the Veteran's statements.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Additionally, the Board finds it significant that, after taking a verbal history from the Veteran regarding his pertinent medical history, and treating the Veteran for eight years for his radiating pain, Dr. Musso provided the opinion that the Veteran's current back problem dated back to his 1971 in-service accident, and that all of his subsequent treatment, including his 1979 lumbar disc surgery, his 1986 back surgery, and his treatment for radiating pain, had resulted from this accident.  Moreover, in support of this opinion, Dr. Musso noted that the Veteran had been thrown from a military vehicle during service in 1971, injuring his left tibia, and had since continued to have left leg pain, which was subsequently diagnosed as secondary to a back problem in 1979.  The Board finds Dr. Musso's medical opinion to be probative as to the etiology of the Veteran's low back disability.  

The Board also acknowledges the opinions of the January 2004 and May 2010 VA examiners that the Veteran's current low back condition was not caused by or the result of the Veteran's 1971 motor vehicle accident, as well as the June 2009 VA examiner's opinion that she could not resolve the issue of the etiology of the Veteran's current back disability without resorting to mere speculation.  However, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds the Veteran's reports regarding the in-service Jeep accident and a continuity of symptomatology since service, as well as Dr. Musso's positive opinion, to be at least as persuasive as the January 2004 and May 2010 VA examiners' negative opinions, and the June 2009 VA examiner's speculative opinion, in determining the onset and etiology of the Veteran's current low back disability.  

In making this determination, the Board finds it significant that, in providing her opinion that the Veteran's back condition was not related to his 1971 Jeep accident, the January 2004 examiner failed to acknowledge or discuss the Veteran's reports of a continuity of symptomatology (i.e., radiating pain and numbness in his lower extremities) since service, which as discussed above, the Board finds to be competent and credible, and instead based her opinion solely on a March 1979 report indicating that the Veteran had a six month history of progressively worsening back pain that was radiating into his lower extremities.  As such, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  

The Board also acknowledges the June 2009 VA examiner's opinion that she could not resolve the issue of the etiology of the Veteran's current back disability without resorting to mere speculation, noting that the Veteran's spinal stenosis could be congenital, acquired, or a combination of the two.  Significantly, however, insofar as this opinion fails to provide a clear statement as to the etiology of the Veteran's low back disability, the Board also finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Finally, the Board acknowledges the May 2010 VA examiner's opinion that the Veteran's current low back condition was not caused by or the result of the 1971 motor vehicle accident.  Significantly, however, the Board finds the May 2010 VA medical opinion to be confusing and internally inconsistent.  In this regard, the Board highlights that the examiner initially provided the opinion that, insofar as there was no medical evaluation of the Veteran's back pain during service from 1970 to 1972, or any notation regarding his left leg and/or back pain at the time of his exit examination, the Veteran's current low back condition was not caused by or the result of the 1971 motor vehicle accident; however, he then went on to report that it was at least as likely as not that the Veteran's 1971 accident had permanently aggravated his spinal stenosis.  The Board finds these conclusions to be contradictory.  Furthermore, insofar as the examiner stated that the Veteran's spinal stenosis could be congenital or could be due to trauma, the examiner failed to provide a clear statement as to the etiology of the Veteran's low back disability.  Moreover, the Board notes that, to the extent that the examiner attempted to discount Dr. Musso's opinion by stating that he had failed to provide a rationale, the VA examiner was making an adjudicative, rather than a medical, determination.  Finally, the Board finds it significant that the May 2010 examiner failed to acknowledge or discuss the Veteran's reports of a continuity of symptomatology since service, and appears to have based his negative opinion solely on the fact that there was no evidence of treatment for his back pain during service.  Based on the foregoing, the Board finds that the May 2010 VA examiner's opinion is of little probative value.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).  

Therefore, the Board finds that the Veteran meets all three elements required for service connection for a low back disability.  He is currently diagnosed with several lumbosacral spine disabilities, including DDD and DJD of the lumbar spine, severe spinal stenosis at the L4-L5 level with recurrent disc herniation and radiculopathy, Grade I spondylolisthesis at L4-L5, epidural fibrosis at L4-L5 and L5-S1 on the right with entrapment of the right L5 and S1 root, a bulging disc at L5-S1 centrally, bilateral bone fusion between the transverse processes of L4-L5, moderately severe intervertebral disc space narrowing at L4-L5, moderate osteoarthritic degeneration involving the L2-L3 facet joints, sciatica, lumbar spondylosis, lumbar discogenic disease, scoliotic deformity, chronic lumbosacral spasm, and moderately progressive degenerative changes of the lumbar spine.  Additionally, the Veteran has consistently reported the incident in service that caused these conditions, as is evidenced by his private and VA treatment records, the January 2002 DRO hearing transcript, the VA examination reports of record, and the Veteran's statements submitted in support of his claim, and which is further bolstered by the Veteran's service treatment records, which reveal that he was involved in a motor vehicle accident in April 1971.  Finally, Dr. Musso has attributed the Veteran's current low back disability to his in-service motor vehicle accident, and the Veteran has provided competent and credible reports of a continuity of symptomatology since service, thereby providing the necessary nexus between the claimed in-service injury and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back disability is granted.  


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


